Citation Nr: 0823072	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A Chapter 35, based on the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  The veteran died in June 2002.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per various previous 
Board decisions, as well as a decision by the Court of 
Appeals for Veterans Claims (Court) dated September 2006.  
Most recently, the case has been remanded twice since the 
Court decision of September 2006.  The matter is now ready 
for additional appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death in June 2002, he had a 
claim pending for service connection for hypertension; the 
appellant filed her claim for accrued benefits within one 
year of his death.

2.  At the time of the veteran's death, there was no 
competent medical evidence linking hypertension to his 
military service.

3.  At the time of the veteran's death, there was no 
competent medical evidence on file showing that the veteran 
developed hypertension within one year following service.
 
4.  The veteran died in June 2002; according to the death 
certificate, the immediate cause of death was lung carcinoma 
with metastasis.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were seizure disorder and hypertension.

5. At the time of the veteran's death, service connection was 
in effect for recurrent epistaxis (nose bleeds) with a 
noncompensable evaluation.

6. The competent medical evidence does not show a 
relationship between the service-connected disability and the 
pathology that led to death.

7. The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Lung carcinoma with metastasis, 
seizure disorder and hypertension was not related to an 
incident of service or to a service-connected disability.  
Hypertension, seizures, and/or cancer were not demonstrated 
within 1 year of separation from active service.

8. The veteran did not have a total and permanent disability 
resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hypertension, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2007).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).

3.  Basic eligibility requirements for DEA benefits under 
Chapter 35, Title 38, United States Code, based on the death 
of the veteran have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the appellant in September 2002, July 2004, July 
2006, and June 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.



I.  The claim for accrued benefits

Prior to the veteran's death, he submitted a claim for 
service connection for hypertension.  During the pendency of 
the claims, the veteran died.

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007).  
Claims for compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The veteran died June [redacted], 2002, prior to the adjudication of 
his claim.  In August 2002, within one year of the veteran's 
death, the veteran's surviving spouse, the appellant herein, 
filed claims for service connection for the cause of the 
veteran's death, eligibility for Dependents' Educational 
Assistance, and a claim for accrued benefits.  

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard,  
38 U.S.C.A. § 5121(a) has been amended by repealing the 2-
year limit on accrued benefits such that a veteran's survivor 
may receive the full amount of the award for accrued 
benefits.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including hypertension, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The appellant contends that the veteran's hypertension 
resulted from his active service.  

The veteran's service medical records are silent to any 
treatment for, or diagnosis, of high blood pressure.  
Examinations dated June 1958, September 1959, and August 
1961all indicated normal blood pressure.  Additionally, on 
reports of medical histories of the same dates similarly did 
not indicate any complaints of high blood pressure.  
Treatment records are similarly silent as to any treatment or 
diagnosis of high blood pressure or hypertension.  

Private treatment records dated August to October 1963 
reflected treatment for an aneurysm of the left interior 
carotid artery and subarachnoid hemorrhage.  Service 
connection for this pathology was denied by unappealed rating 
decision.  The records were silent as to any treatment for 
high blood pressure or hypertension.  

The appellant submitted VA treatment records dated November 
2001 to March 2002.  These records contain a diagnosis and 
treatment for hypertension.  

While the veteran had a diagnosis of hypertension at the time 
of his death there is no competent medical evidence showing 
that either the veteran's hypertension was related to any 
incidence of service.  The service medical records are silent 
to any treatment for, or diagnosis of, hypertension or high 
blood pressure.  Additionally, the first documented incidence 
of hypertension in the record was in 2001, decades after the 
veteran's discharge from service.  While the appellant's 
representative argues that pre-hypertensive symptoms 
including blood pressure of 130/80 on the veteran's 
separation examination as well as a mini-stroke occurred 
within one year after separation from service, there is no 
indication of any diagnosis of hypertension ratable to a 
compensable degree within one year of separation from 
service.  A mini-stroke is not shown in the first post-
service year.  The aneurysm was found almost 2 year after 
service.  Thus, presumptive service is not warranted.

Accordingly, the preponderance of the evidence is against the 
claims for service connection for hypertension for accrued 
benefit purposes.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 5-56 (1990).
  

II.  The claim for service connection for cause of death

The appellant contends that the veteran's death was caused by 
his service-connected recurrent epistaxis.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died on June [redacted], 2002.  The death certificate 
reflects that the immediate causes of death were lung 
carcinoma with metastasis.  The other significant condition 
listed as contributing to death, but not resulting in the 
underlying cause given were seizure disorder and 
hypertension.

At the time of the veteran's death, he was service-connected 
for recurrent epistaxis, and was afforded a noncompensable 
rating, effective May 16, 1966.  The veteran's non-service 
connected disabilities at the time of death included; 
hypertension, a nervous condition, and an aneurysm of the 
carotid artery.  The veteran never established service 
connection for hypertension (see above), or a seizure 
disorder.  

The appellant contends that the veteran's physical ailments 
at the time of his service were the underlying and 
contributing factors to the cause of the veteran's death.  

Review of the service medical records shows no treatment for, 
or diagnosis of, a respiratory disorder, hypertension, or a 
seizure disorder.  Review of the veteran's VA outpatient and 
private medical records fails to show any respiratory 
disorder, hypertension, or a seizure disorder manifesting 
within one year after discharge from service.  

Private treatment records dated August to October 1963 
reflected treatment for an aneurysm of the left interior 
carotid artery and subarachnoid hemorrhage.  The records were 
silent as to any treatment for high blood pressure, 
hypertension or seizure disorder.  The appellant submitted VA 
treatment records dated November 2001 to March 2002.  These 
records contain a diagnosis and treatment for hypertension, 
seizure disorder, lung cancer, and adrenal cancer.  

While the VA has not referred the veteran's claims file for 
review by a VA medical professional, the Board finds that 
based on the evidence of record, there is no competent 
medical evidence of record suggesting that the veteran's lung 
carcinoma with metastasis, seizure disorder or hypertension 
noted on his death certificate were etiologically related to 
service.

An opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of a 
disability (or, in the present case, a post-service 
disability contributing to cause death); (2) there is 
evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) there is 
an indication the current (or, in this case, the death- 
causing) disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(d). In this case, 
however, there is no evidence linking the veteran's noted 
disorder to service and no reasonable possibility that a VA 
opinion would result in findings supporting the appellant's 
contentions.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The only evidence of record supporting the appellant's claim 
is her own lay opinion, as indicated in her attachment to the 
VA Form 9 dated September 2003.  The Board is empathetic with 
the appellant in view of the veteran's death.  Nonetheless, 
competent medical evidence is still required to support the 
appellant's claim.  Opinions as to etiology are within the 
realm of medical personnel and not laypersons, such as the 
appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claims for service connection for cause of death.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 5-56 (1990).


III.  Dependents' Educational Assistance (DEA) under 38 
U.S.C.A Chapter 35

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as a result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power. 38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2007).

In this case, the veteran did not die as a result of a 
service-connected disability.  He was given a noncompensable 
evaluation for his service-connected recurrent epistaxis 
(nose bleeds), which was not the cause of his death, and was 
not evaluated as totally and permanently disabled.  Inasmuch 
as the veteran did not meet any of the requirements noted 
above, the appellant may not be paid Chapter 35 benefits 
under 38 U.S.C.A. § 3501 based on the death of the veteran.

The Board acknowledges the appellant's contention that the 
veteran cared for his grandchildren after the untimely death 
of their mother.  However, this information does not provide 
any basis to change the outcome in this matter.  The law in 
this case is dispositive; therefore, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension, for accrued benefits 
purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, based on the death of the veteran is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


